SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 29, 2011 DENDREON CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-30681 22-3203193 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification Number) 3005 First Avenue Seattle, Washington (Address of principal executive offices) (zip code) (206)256-4545 (Registrant’s telephone number, including area code) None (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On June 29, 2011, Dendreon Corporation (the “Company”) announced that the U.S. Food and Drug Administration approved its immunotherapy manufacturing facility in Seal Beach, California for the commercial manufacture of PROVENGE® (sipuleucel-T), allowing the Company to increase the nationwide availability of PROVENGE to help meet the needs of patients with asymptomatic or minimally symptomatic metastatic castrate resistant (hormone refractory) prostate cancer. See attached Exhibit 99.1 for the full text of the press release. On June 30, 2011, the Company announced that the Centers for Medicare and Medicaid Services issued a final National Coverage Decision for PROVENGE requiring Medicare contractors to cover the use of PROVENGE for the treatment of on label patients, standardizing the coverage processes nationwide for all Medicare patients to receive such treatment and providing local Medicare Administrative Contractors specific criteria, consistent with the label, on how PROVENGE should be covered. PROVENGE was also issued a product specific Q-code effective July 1, 2011, which allows for electronic submission of claims and is expected to accelerate time to payment for physicians. See attached Exhibit 99.2 for the full text of the press release. Item 9.01. Financial Statements and Exhibits. (d)Exhibits 99.1Dendreon Corporation press release dated June 29, 2011. 99.2Dendreon Corporation press release dated June 30, 2011. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DENDREON CORPORATION By: /s/Gregory T. Schiffman Gregory T. Schiffman Executive Vice President, Chief Financial Officer and Treasurer Date: July 1, 2011 3
